Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-12 directed to an invention non-elected without traverse.  Accordingly, claims 10-12 have been cancelled.


Statement of Reasons for Allowance
Claim 1 has been amended to incorporate the limitation of previous claim 2 that the water permeation amount obtained when water is drawn through the semipermeable membrane at a negative pressure of 3±0.2 kPa is no smaller than 1,000 L/m2·hour. Applicant’s arguments that the membrane of Ishizaki would not inherently produce such a water permeability are persuasive. As demonstrated in Table 1 on page 21 of the current specification, water permeability is correlated with pore size and membrane thickness. The second filter of Ishizaki relied upon in the rejection of record has a maximum pore size of 200 nm (0.20 micron), while the smallest pore size shown to produce the claimed water permeability in Table 1 is 320 nm. While the first filter of Ishizaki has a pore size of up to 450 nm, and both filters of Ishizaki have a thickness of 50 micron, less that the thickness of the inventive membranes in Table 1, this combination of pore size and thickness still cannot be considered to inherently produce 2·hour·mmHg, or about 33.75 L/m2·hour at the claimed pressure, well outside the claimed range. It is noted that Nose teaches that the membranes formed by the method have a skin layer with smaller pores, which affects the water permeability of the membranes. The rejection over Ishizaki is therefore withdrawn in light of the claim amendment and applicant’s arguments. The prior art does not teach the claimed semipermeable membranes having the claimed water permeability. Nogi (U.S. Pat. No. 4,678,581) teaches a polymeric ultrafiltration membrane for the separation of plasma and which has an albumin permeability of not less than 30%, but the maximum water permeability is 20 L/ m2·hour·mmHg, or about 450 L/ m2·hour at the claimed pressure, still outside the range recited in amended claim 1. Amended claim 1 and its dependent claims, including newly added claims 13-18, are therefore allowed.
While not affecting the conclusion of patentability, for the purposes of completeness of the record, it is noted that applicant states in the remarks that 1,000 L/ m2·hour·22.5mmHg “can alternately be presented as a water permeation of 333,000 ml/m2·hour·mmHg”. However, (1000 L * 1000 ml/L / 22.5) is in fact about 44,000 rather than about 333,000.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771